This is an appeal from the determination of a deficiency in income and profits tax for the year 1919 in the amount of $624.94.
FINDINGS OE FACT.
The taxpayer is a New York corporation, and during 1919 and ’1920 manufactured paper boxes in Brooklyn, N. Y. During that time the stockholders consisted of four members of the same family and the active members were paid salaries of $15 per week during that period.
At the close of the year 1918 the taxpayer had a small inventory of materials upon which it realized in the ordinary process of manufacture and sale without loss in the year 1919.
Xhe invested capital of the taxpayer during the year 1919 was $2,000, and the conditions surrounding the invested capital and the salary deductions of the company were such as to create abnormal conditions affecting capital and income.
DECISION.
The deficiency should be computed after the Commissioner has applied the provisions of section 328 of the Revenue Act of 1918 to this taxpayer. Final decision will be settled on consent or on 10 days’ notice, in accordance with Rule 50.